The judgment of the court was pronounced by
Slidell, J.
The object of this suit is to obtain a reduction of the price of a slave which, with two others, was sold by the defendant to the plaintiff for a total price of one thousand dollars. There was judgment for the defendant in the court below, and the plaintiff appealed. '
It is clear from the evidence that the slave was diseased at the date of the sale. But it also appears that the disease was curable ; that its indications were apparent to the eye and attracted the notice of the buyer, who, before completing the bargain, had the slave examined by his family physician, who seems to have considered the matter of no serious moment, but at the same time stated that it required care. It is also a circumstance unfavorable to the plaintiff, upon Whom: the burden rests, to establish a clear case for relief, that he went to trial without obtaining the testimony of that physician. R does not appeal that any medical care was taken of the slave until some weeks after' the purchase, when the symptoms became more decided.
Our conclusion from the whole evidence is, that the plaintiff understood the state of the slave’s health at the time of the purchase', and bought with his eyes open, and at a reasonable price.
Judgment affirmed with costs.